This appeal by the testator’s widow, in a proceeding inter alia to construe the will, is, according to her notice of appeal, from a supplementary decree of the Surrogate’s Court, Nassau County, dated June 26, 1970. However, it is clear that what appellant actually is appealing from is the original decree of the same court, dated April 9, 1970; and appellant has limited the appeal, by her brief, to so much of that decree as determined adversely to her the issue with respect to 220 shares of corporate stock. The notice of appeal is hereby amended to indicate that the appeal was taken from the decree dated April 9, 1970. Decree of April 9, 1970 affirmed insofar as appealed from, with one bill of $10 costs and disbursements jointly to respondents appearing separately and filing separate briefs, payable by appellant personally. No opinion. Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.